Appeal by the defendant from a judgment of the Supremé Court, Suffolk County (Mullen, J.), rendered August 23, 2004, convicting him of petit larceny, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court failed to conduct a hearing to determine the amount of restitution and the defendant’s ability to pay are unpreserved for appellate review (see People v Taylor, 245 AD2d 398 [1997]; People v Mi, 233 AD2d 517 [1996]; People v Lugo, 191 AD2d 648 [1993]). Schmidt, J.E, Krausman, Goldstein, Covello and Angiolillo, JJ., concur.